DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 20 July 2022.  In view of this communication, claims 1, 5, and 7-9 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered.
Response to Arguments
The Applicant’s arguments, filed on 09 June 2022, have been fully considered and are persuasive.
The Applicant’s arguments discuss the two amendments to claim 1, specifying that the magnetic material extends “only on the end portion of the insulating material” and specifying the composition of the magnetic material.  While the composition as claimed is rendered obvious by the Komuro reference, previously cited, the prior art does not disclose, in combination with the other recited features, the specific arrangement of the magnetic material as claimed.  Thus, the argument is persuasive and the previous grounds of rejection have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1, 5, and 7-9 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a radial gap type rotating electrical machine, comprising: 
a rotor including a rotary shaft and a rotor iron core that rotates around the rotary shaft; and 
a stator including a stator iron core that is disposed to face the rotor iron core, 
wherein the stator iron core has an annular shape and has a back yoke having a plurality of recesses provided along an inner periphery of the back yoke, and a tooth having one end fitted to a recess of the plurality of recesses and the other end protruding toward the rotor iron core, 
the tooth has a laminate in which amorphous metal foil strips having a trapezoidal cross-section are laminated in an axial direction of the rotary shaft, and an insulating member that holds the laminate, and 
a magnetic material is provided only in an end portion of the insulating member on a side facing the rotor of the insulating member, the magnetic material extending only on the end portion of the insulating member, 
wherein the magnetic material is a magnetic member having an annular shape that covers only a part of the end portion of the insulating member on a side facing the rotor of the insulating member, 
wherein the magnetic member has a thickness of 1 mm or more and 2 mm or less, 
wherein a coupling surface between the insulating member and the magnetic member has a corrugated shape, and 
wherein the magnetic material has a composition of at least one of Fe-Si-B, Fe-Si-B-Cr, or Co-Fe-Ni-Si-B-Mo.
The prior art does not disclose, in combination with the other recited features, particularly the corrugated structure of the coupling surface, the magnetic material only covering the end portion of the insulating member.  Thus, the prior art neither anticipates nor renders obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834